Dear Mayor Laughlin:
You have requested the opinion of this office on the propriety of the Town of Elton (Elton) entering into joint services agreements with the Jefferson Davis Parish School Board and Fire Protection District No. 6 of Jefferson Davis Parish in order to carry out the terms of the Community Grant Agreement (CGA) between Elton and the Coushatta Tribe of Louisiana.
The CGA is part of the Tribal-State Class III Gaming Compact between the State of Louisiana and the Coushatta Tribe of Louisiana, a sovereign Indian Nation recognized by the United States of America.  It provides a total of $910,000 annually to Elton for these specified purposes:
  To assist in the construction, maintenance and repair of Elton public schools and to assist with the purchase of books, equipment and supplies to further the educational needs of students attending Elton public schools; to provide fire protection to the reservation of the Coushatta Tribe of Louisiana; to assist in the furnishing of municipal police services; to assist in the construction, maintenance and repair of municipal infrastructure and housing.
It is clear that the funds provided by the Coushatta Tribe to Elton are restricted in use for the purposes set forth in the CGA, and since the Town of Elton has no legal authority or operational responsibility for the public schools of Jefferson Davis Parish or for fire protection outside of its jurisdiction, a Joint Service Agreement would be the appropriate vehicle to implement some of the CGA requirements.  La.R.S.33:1324 provides:
  Any parish, municipality or political subdivision of the state, or any combination thereof, may make agreements between or among themselves to engage jointly in the construction, acquisition or improvement of any public project or improvement, the promotion and maintenance of any undertaking or the exercise of any power, provided that at least one of the participants to the agreement is authorized under a provision of general or special law to perform such activity or exercise such power as may be necessary for completion of the undertaking.  Such arrangements may provide for the joint use of funds, facilities, personnel or property or any combination thereof necessary to accomplish the purposes of the agreement, and such agreements may include but are not limited to activities concerning:
    (1) Police, fire and health protection.
    . . . .
    (5) Recreational and educational facilities
    . . . .
    (7) Purchase of materials, supplies and equipment for use in the maintenance of governmental services authorized under this part or under any other general or special law.
The CGA has made Elton a conduit for funds provided for certain purposes which are beyond the scope of municipal authority, namely improvement of schools which are owned and operated by the Jefferson Davis Parish School Board and provision of materials to students attending those Elton schools, and the extension of fire protection to the Coushatta Tribe reservation.  Since Elton is a conduit and has no legal authority to itself provide these services, joint services agreements such as those authorized in R.S. 33:1324, above, are proper means to implement the CGA requirements and assure the benefits desired for your citizens. Elton can directly implement the CGA requirement to assist in furnishing municipal police services and to assist in the construction, maintenance and repair of municipal infrastructure and housing since these activities are within the ambit if Elton's statutorily provided municipal authority.
I trust that his answers your inquiry.  Please contact  me if you require any additional assistance in this matter.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ____________________________ GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/dam
Date Released:  December 11, 2001